t c summary opinion united_states tax_court joan b singleton petitioner v commissioner of internal revenue respondent docket no 256-05s filed date joan b singleton pro_se john f driscoll for respondent carluzzo special_trial_judge this sec_6330 d case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be cited as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period bad things happen if you fail to pay federal income taxes when due 127_sct_2011 petitioner failed to pay her federal_income_tax when due her federal_income_tax return for that year was not filed until date and the tax_liability reported on that return was neither previously paid nor paid with the return because she failed timely to file federal_income_tax returns or pay her federal_income_tax liabilities for the years and as well the things that happened went from bad to worse background the federal_income_tax liability reported on petitioner’s return is dollar_figure which consists entirely of the tax imposed on her self-employment_income for that year see sec_1401 petitioner’s filing history is hardly exemplary her federal_income_tax returns for and were all filed late she overpaid her income_tax for some of those years and underpaid her tax for others her expectations as to how the overpayments from certain years should be treated were not consistent with the manner in which respondent pursuant to sec_6402 actually treated those overpayments at the same time that respondent was attempting to collect petitioner’s tax_liability respondent was attempting to collect her outstanding tax_liabilities for other years as well this situation caused numerous complications misunderstandings and disagreements between petitioner and respondent over matters that otherwise should have been easily resolved the petition references the years and describes credits from overpayments from later years as improperly applied to one or more of these years in response to respondent’s jurisdictional motion so much of this case as relates to any year other than has been previously dismissed for lack of jurisdiction when her return was processed in date that amount was assessed along with various additions to tax and interest over the years additional_amounts of penalties and interest accrued and an amount recovered by levy as well as an overpayment from another period were credited against petitioner’s account as of date petitioner’s unpaid tax_liability including related amounts totaled dollar_figure in correspondence with respondent petitioner took the position that respondent should credit the dollar_figure refund claimed on her return which she also filed on date against her outstanding tax_liability petitioner’s return is not in the record according to the stipulation of facts her return shows no income_tax_liability and the refund claimed on that return is attributable entirely to income_tax withholdings in correspondence between petitioner and respondent during petitioner was advised that the allowance of any credit from was barred by the statute_of_limitations see sec_6511 petitioner disagreed she failed or refused to make any the levy made in preceded the effective date of sec_6330 the computation of this amount was provided to petitioner by respondent in a letter the details of which can fully be appreciated only if read the letter is part of a supplement to petitioner’s objection to respondent’s jurisdictional motion additional payments towards her tax_liability which of course invited the accrual of additional interest and penalties in a notice dated date petitioner was notified of respondent’s intent to levy in order to collect her outstanding federal_income_tax liability that notice also advised petitioner of her right to request an administrative hearing in order to challenge respondent’s proposed collection action which she did see sec_6330 at the administrative hearing petitioner once again claimed she owed nothing for because she was entitled to a credit for the refund of the overpayment shown on her return once again she was advised that the allowance of any credit from was barred by the statute_of_limitations as an alternative to the proposed levy petitioner was offered an installment_agreement but she did not respond to the offer in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent determined that the proposal to issue a tax levy to collect unpaid taxes is appropriate petitioner who is an attorney timely petitioned this court in response to that notice she was living in alabama at the time discussion in proceedings such as this in addition to issues not raised here or during the administrative hearing a taxpayer may challenge the existence or the amount of the underlying liability to which the proposed collection action relates if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge that liability sec_6330 a taxpayer’s claim to have paid an income_tax_liability arising from an otherwise unchallenged assessment can be viewed as a challenge to the existence or the amount of that liability within the meaning of sec_6330 117_tc_127 in such situations we review de novo the taxpayer’s claim to have fully or partially paid the underlying liability id our review of petitioner’s claim starts with respondent’s records those records clearly demonstrate that petitioner has an outstanding federal_income_tax liability according to petitioner that outstanding liability would be reduced if not completely eliminated if she were given credit for the refund claimed on her untimely filed return respondent’s records suggest that petitioner’s point is well made and confirm that her outstanding tax_liability does not take into account any credit from a overpayment_of_tax petitioner’s entitlement to the relief she seeks in this proceeding depends upon whether she is entitled to a refund for and if so whether respondent is obligated to credit that refund against her liability respondent supports his failure or refusal to offset all or any portion of petitioner’s tax_liability by the allowance of any credit from upon the ground that the period of limitations for claiming the refund shown on petitioner’s return had expired before her return on which she made the refund claim was filed see sec_6511 516_us_235 petitioner on the other hand argues that her refund claim made on her return was timely for the following reasons we find it inappropriate to resolve this issue in 126_tc_1 we held that the court lacks refund jurisdiction in sec_6330 cases noting that we do not believe we should assume without explicit statutory authority jurisdiction either to determine an overpayment or to order a refund_or_credit of taxes paid id pincite our holding in that case is directed towards the taxpayer’s claim_for_refund for the same year placed in dispute in connection with the commissioner’s proposed collection action because we lack jurisdiction in a sec_6330 case to determine a taxpayer’s entitlement to a refund for a year over which we have jurisdiction we question whether we are empowered to determine a taxpayer’s entitlement to a refund for a year over which we have no jurisdiction that question however need not be resolved in this proceeding even if the parties agreed that petitioner was entitled to a refund for she would be in no position to demand that the refund be applied to her outstanding tax_liability if on her return she designated the overpayment to be applied to her estimated_tax because of her outstanding tax_liabilities for other years respondent was not and is not bound by that election see sec_301_6402-3 and proced admin regs on the other hand if petitioner elected to have the overpayment_of_tax shown on that return refunded that election is irrevocable see sec_301_6402-3 proced admin regs if petitioner believes that she is entitled to a refund for overpaid federal_income_tax then she should exercise whatever rights she has to pursue her claim for that refund independent of this proceeding see eg sec_7422 except as discussed petitioner does not otherwise challenge the existence or the amount of the underlying liability that respondent proposes to collect by levy neither does she suggest although not controlling here see sec_6214 which provides that the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid that respondent’s determination to do so is in any way an abuse_of_discretion nothing in the record suggests that the amount of petitioner’s tax_liability as shown in respondent’s records has been mistakenly calculated and nothing in the record suggests that respondent’s actions in attempting to collect that liability have failed to comply with the provisions of sec_6330 it follows respondent may proceed with collection as proposed in the above-mentioned notice_of_determination to reflect the foregoing decision will be entered for respondent
